Case: 20-13664 Doc: 57 Filed: 12/02/20 Page: 1 of 7

UNITED STATES TRUSTEE FINANCIAL REQUIREMENTS CHECKLIST,
CERTIFICATIONS AND DECLARATIONS

CASE NAME: CANAAN RESOURCES, LLC DATE: DECEMBER 2, 2020

CASE #: 20-13664-JDL

 

THE ORIGINAL OF THIS CHECKLIST Must BE SUBMITTED BEFORE THE INITIAL DEBTOR
INTERVIEW. Debtor must attach each of the following documents or a satisfactory
explanation for failure to attach a document.

 

Document Formerly Explanation
Attached Subm'd Attached

 

woe Kenan weenae  -naee- 1. Receipt and Certification of Understanding "Operating Guidelines
and Reporting Requirements" (Attachment A).

wo Kanna wees teen 2. Completed "Information for Initial Debtor Interview" (Attachment
B).

wan Xane wweeee sete 3. Completed "Declaration of Pre-Petition Account Closings and

Opening of Debtor In Possession Bank Accounts" (Attachment C).

we Meee wereee nr eeeee 4, Limited Waiver.

w- Mann nnenne weno 5. Signed Certification of Receipt of Notice - Disclosure under Debt
Collection Improvements Act of 1996.

a 6, Copies of filed Federal Income Tax and Personal Property Tax
returns for the two (2) years prior with all schedules and
attachments.

wo Xnene ween eee 7. Copies of most recent audited and unaudited Financial Statements.

w- Knees -nen-- 0 ------ 8. Balance Sheet as of month-end immediately preceding filing.

w-Kenee wennee  eneeee 9, Profit and Loss Statement for month immediately preceding filing.

oC 10, Proof of Insurance Coverage - General Liability, Property, Fire &
Theft, Workers’ Compensation, Vehicle, Other.

a rnns cere en nen li. | Projected cash budget for first 6 months of post petition operations.

we Qweee wecnee cence 12. Detailed listing of Accounts Receivable and an Accounts

Receivable Aging Report.

Page 1 of 2
Case: 20-13664 Doc:57 Filed: 12/02/20 Page: 2 of 7

UNITED STATES TRUSTEE FINANCIAL REQUIREMENTS CHECKLIST,
CERTIFICATIONS, AND DECLARATIONS

o-Xan-- wnnne oe 13. List of all checks written and other disbursements on all accounts
90 days prior to filing petition.

we Keene annnne ence 14. Report of Physical Inventory.

weeeee cee nee 15. Current rent roll, if debtor has tenant-occupied property.

deere eee eee 16, Copies of current business licenses and performance bonds, if
required,

wrmeen ene mene 17. Details on Pension, Welfare/Health Plans, (1.e., type of plans
maintained, fully or self-insured, administrators, who makes
contributions, who maintains assets of the plans).

waweneweeeee nee 18. Resume, job title, duties and responsibilities, salary/benefit
package details for the twelve months prior to filing and the
anticipated salary/benefit package for each owner and/or officer,

wenn eee te 19. For Small Business cases a copy of business plan.

I DECLARE UNDER PENALTY OF PERJURY THAT THE UNITED STATES TRUSTEE
FINANCIAL REQUIREMENTS CHECKLIST, CERTIFICATIONS, AND ANY
ATTACHMENTS THERETO, ARE TRUE AND CORRECT TO THE BEST OF MY
KNOWLEDGE AND BELIEF. ane

 

Debtor:

 

John Penton, Mgr of Canaan Nat. Gas Mgt, LLC, Mer of Canaan
Resources en)
Date: Decertter 20

/s/ Stephen J. Moriarty
Stephen J. Moriarty, OBA No. 6410

FELLERS, SNIDER, BLANKENSHIP,
BAILEY & TIPPENS

100 North Broadway, Suite 1700

Oklahoma City, OK 73102-88206

Telephone: (405) 232-0621

Facsimile: (405) 232-9659

E-mail: smoriarty@fellerssnider,com

Filed by:
Case: 20-13664 Doc:57 Filed: 12/02/20 Page: 3 of 7

ATTACHMENT A

RECEIPT AND CERTIFICATION OF UNDERSTANDING
UNITED STATES TRUSTEE
OPERATING GUIDELINES AND REPORTING REQUIREMENTS

CASE NAME: CANAAN RESOURCES, LLC

CASE NUMBER: 20-13664-JDL

I hereby certify that I have read and understand the United States Trustee
Chapter 11 "Operating Guidelines and Reporting Requirements for Debtors in
Possession and Trustees". Further, ] hereby agree to perform in accordance with

said guidelines and requirements.

  

12/2/2020
(Date)

The undersigned, as counsel for the debtor, has read and reviewed with the

debtor the operating guidelines and reporting requirements discussed above.

12/2/2020 C—

 

(Date) a (Attorney for Debtor)
Case: 20-13664 Doc: 57 Filed: 12/02/20 Page: 4 of 7

ATTACHMENT B

INFORMATION FOR INITIAL DEBTOR INTERVIEW
Please type or handwrite legibly. Attach additional pages as necessary
to provide a complete response.

CASE NAME: CANAAN RESOURCES, LLC DATE: 12/2/2020
CASE NUMBER: 20-13664-JDL
TYPE OF BUSINESS:

1, Debtor owns and operates oil and gas properties in the State of Oklahoma. Debtor

has operated working interest in approximately 279 wells. Debtor has non-operated working
interest in approximately 380 wells. These wells are located in Pittsburg, Hughes, McIntosh,

Coal, and Atoka Counties, Okdahoma. Debtor employs approximately 16 people.

DATE STARTED/INCORPORATED: 8/26/2005

CORPORATE OFFICERS, PARTNERS, OR SOLE PROPRIETORSHIP:

 

 

 

 

 

 

 

58.814097% Membership Interest
Canaan Paralle] Fund 1X Subsidiary, LLC

39.075677% Membership Interest
Canaan Natural Gas Fund IX, LP

2,110226% Membership [nterest
Canaan Natural Gas Parallel B Fund 1X, LP

 

 

JOHN PENTON, CEO 628,500.00 REGULAR SALARY AND 401K CONTRIBUTION
RYAN ASKEW, CFO 275,000.00 REGULAR SALARY AND 401K CONTRIBUTION

SPECIFIC CONDITIONS WHICH CAUSED THE CHAPTER LI PETITION TO BE FILED:
LAWSUIT

 

 

 

 

DEBTOR'S PROPOSED PLAN OF ACTION:
OBTAIN CONFIRMATION OF PLAN AND/OR SALE OF ASSETS PURSUANT TO 11 U.S.C. § 363

FINANCIAL POSITION AS OF FILING DATE: SEE ATTACHED FOR ASSETS AND
LIABILITIES

ASSETS
Cash:
Inventory:
Accounts receivable (total): Amount Uncollectible:

Furniture & Fixtures:
Equipment:

 

 
Case: 20-13664 Doc:57 Filed: 12/02/20 Page: 5 of 7

Vehicles:

 

Real estate:
Location/Description Value Debt Lien Holder

 

 

 

 

 

 

Page 2 of 3
Case: 20-13664 Doc: 57 Filed: 12/02/20 Page: 6 of 7

ATTACHMENT B
INFORMATION FOR INITIAL DEBTOR INTERVIEW

Accounts/Notes recetvable from officers:

 

Other Significant Assets:

 

 

 

LIABILITIES
Unsecured/Trade Accounts Payable:
Taxes:
Taxing Authority Amount
Wages Owed: Number of Claims:
Rent Owed: Months in Arrears:

 

Accounts or Notes Payable to Officers:
Post Petition Litigation (List Cases):

 

 

 

 

Secured Debts: (Do not repeat obligations listed under real estate)

Secured Party Date of Amount Collateral
Transaction

 

 

 

LIST ALL PERSONSAUTHORIZED TO USE DEBIT OR CHARGE CARDS.

 

 

 

 

HAS APPLICATION FOR EMPLOYMENT OF DEBTOR'S COUNSEL BEEN FILED WITH THE COURT?

Yes X___s-— No

HAS APPLICATION FOR EMPLOYMENT OF DEBTOR'S ACCOUNTANT BEEN FILED WITH THE

COURT?
YES No X

Page 3 of 3
Case: 20-13664 Doc:57 Filed: 12/02/20 Page: 7 of 7

ATTACHMENT C

DECLARATION OF PRE-PETITION ACCOUNT CLOSINGS
AND OPENING OF DEBTOR IN POSSESSION BANK ACCOUNTS

CASE NAME: CANAAN RESOURCES, LLC
CASE NUMBER: 20-13664-JDL

All pre-petition bank accounts of CANAAN RESOURCES, LLC, as listed

 

 

 

(Debtor)
below, were closed on :
(Date)
Depository Name Account Name Account Number
JP Morgan Operating Account XXXX8112
JP Morgan Revenue Account XXXX8310
JP Morgan BIA Collateral Acct XXXX0037
On , all monies were transferred to the following chapter
(Date)
11 debtor in possession bank accounts:
Depository Name Account Name Account Number

 

Attach proof that prepetition accounts have been closed and Debtor In Possession accounts
opened, DEBTOR HAS FILED A CASH MANAGEMENT MOTION SEEKING
PERMISSION TO RETAIN AND MAINTAIN ITS EXISTING BANK ACCOUNTS. JP
MORGAN CHASE IS AN AUTHORIZED DEPOSITORY.

The average post-petition monthly disbursements are estimated to be $ 300,000.00

each month.

PURSUANT TO 28 U.S.C. SECTION 1746, I DE NLARE UNDER PENALTY OF
PERJURY THAT THE FOREGOING IS TRUE AND CORRE@ .

  
 

Executed on: 12/2/2020

 

(Date) EAN AAD FRESOERCES, LLC

ohn Penton,/Mer of Canaan Nat. Gas

Mat, LLC Mer of Canaan Resources
LE

  

* Attach additional sheets if necessary.
